Title: To Thomas Jefferson from Hugh Chisholm, 17 November 1807
From: Chisholm, Hugh
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Monticello Nobr. 17th. 1807
                        
                        I have made a purches of a negro Boy for which I give three hundred and sixty dollars for, and said that I
                            wood pay for him at Crismass, if it wood suit you at that time, if not you will please to write me by the next post when
                            it will suit you better. I have plaistred The portocors and the greenhouse and next week I shall go and do some work for Mrs.
                            Divers as they is nothing more ready for me hear I cant get no Bricks for that chimney I thank you to send me twenty
                            Dollars if Convenient I am yors with respect
                        
                            Hugh Chisholm
                            
                        
                    